DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al US PG-Pub (2014/0016843 A1) in view of Sharma et al US PG-Pub (2019/0026604 A1) and in further view of Khan US PG-Pub(US 20190347557 A1)
Regarding Claim 1, Zhang teaches a chromosome abnormality detecting model, comprising following establishing steps(Fig. 1):
obtaining a reference database, wherein the reference database comprises a plurality of reference metaphase chromosomes images (Fig. 2, ¶[0013], a data storage device (204) for receiving and storing digitized images of metaphase chromosomes).performing an image transforming step, wherein the image transforming step is for arranging 23 pairs of chromosomes of each of the reference metaphase chromosomes images by an unsupervised learning classifier to obtain a plurality of reference chromosome karyotype images( ¶[0014], “…a classifier module, wherein the image processing module comprises: a segmenting function adapted for segmenting the digitized image for extracting individual chromosome images; a bend correcting function adapted to straightening images of chromosomes that are bent or curved; a feature selection function adapted for distinguishing between chromosome bands; classifying the processed image from the image processing module to separate normal and abnormal; and outputting a report to a display device, the report comprising a classification of the image as normal or abnormal”. The classifier module will group the chromosomes into pairs and should have a total of 23 pairs if normal and anything more or less then it is abnormal and output the karyotype image.).performing a preliminary classifying step, wherein the preliminary classifying step is for classifying the reference chromosome karyotype images according to a number of the chromosomes, when the number of chromosomes is 46, the reference chromosome karyotype image is classified into that a reference subject has a normal number of chromosomes, and when the number of chromosomes is greater than or less than 46, the reference chromosome karyotype image is classified into that the reference subject has an abnormal number of chromosomes (Fig. 15, ¶[0085],”In an implementation of the inventive system, eight SVMs were used corresponding to the seven chromosome groups plus a group for the sex chromosomes. Each of the SVMs was trained and tested using metaphase images that 
wherein the chromosome abnormality detecting model is used to determine whether a subject has a chromosome abnormality (Fig. 2, [¶0012], a classifier module (212), wherein the image processing module comprises: a segmenting function adapted for segmenting the digitized image for extracting individual chromosome images; a bend correcting function adapted to straightening images of chromosomes that are bent or curved; a feature selection function adapted for distinguishing between chromosome bands; wherein the classifier module generates a classification of the image as normal or abnormal and generates an output therefrom.).
	Zhang does not explicitly teach performing a feature selecting step, wherein the feature selecting step is for analyzing the reference chromosome karyotype images by using a feature selecting module to obtain at least one image eigenvalue; performing a training step, wherein the training step is for achieving a convergence of the image eigenvalue by using a convolutional neural network learning classifier to obtain the chromosome abnormality detecting model
Sharma teaches performing a feature selecting step, wherein the feature selecting step is for analyzing the reference chromosome karyotype images by using a feature selecting module to obtain at least one image eigenvalue (¶[0007], “…using deep Convolutional Neural Networks (CNN), the step of classifying comprising: straightening bent chromosomes by: binarizing images of the consensus segments, identifying bent chromosomes from the consensus segments using a whiteness value based on a sum of pixel values of the binarized images and total area of a tight fitting rectangle associated with the chromosomes.” The examiner interprets the whiteness values in the image can be an image eigenvalue and the whiteness value is based on the a sum of pixel values of the binarized images is used in a dataset for image segmentation and the classifier uses the dataset to determine features of the chromosome from the image obtained);
performing a training step, wherein the training step is for achieving a convergence of the image eigenvalue by using a convolutional neural network learning classifier to obtain the chromosome abnormality detecting model (¶[0064] – [0067], discusses an experiment performed to classify chromosomes images with their chromosome type by workforce and using a trained CNN classifier that was trained using a whiteness value based on sums of pixels. 1800 individual chromosome images were manually annotated with their chromosome types, while maintaining class balance. 1600 of these images (derived from the 200 full images in the training set) were used for training and validation sets for training a deep CNN classifier. The trained classifier was tested on the remaining 200 chromosome images (from the 200 full images in the test set). Without straightening and pre-processing, the average classification accuracy obtained was 68.5%. However, with preprocessing, the classification accuracy improved to 86.7%. These results are very likely to improve with more annotated training data for classification). 
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the claimed invention as taught by Zhang with Sharma to have feature selecting step for analyzing the reference chromosome karyotype by using a feature selecting module and using a convolutional neural network learning classifier to obtain the chromosome abnormality detecting model. One skilled in the art would have been motivated to modify Zhang in this manner in order to improve classification using a deep convolutional network (CNN). (Sharma, Abstract)
However the combination of Zhang and Sharma do not explicitly teach the convolutional neural network learning classifier is an Inception-ResNet-v2 convolutional neural network or an Inception V3 convolutional neural network.
Khan teaches the convolutional neural network learning classifier is an Inception-ResNet-v2 convolutional neural network or an Inception V3 convolutional neural network.  (¶[0067] While any deep learning framework may be used (e.g., VGG19, Inception-v3, and ResNet-50,), for the testing examples described further below, the processing system 100 was configured to use Inception-V3)
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the claimed invention as taught by Zhang and Sharma to use an Inception-ResNet or Inception-v3 convolutional neural network as the learning classifier. One skilled in the art would have been motivated to modify Zhang and Sharma in this manner in order to improve the generalizability of the predictive model using adversarial training to new domains, such as on new data sources (Khan, Abstract)
Regarding Claim 3, the combination of Zhang and Sharma and Khan teaches the limitations of claim 1, where Sharma further teaches the chromosome abnormality detecting model of claim 1, wherein the at least one image eigenvalue comprises a chromosome size, a chromosome location or a chromosome shape. (¶[0061], The chromosome segment-images are of varying sizes as a result of segmentation via crowdsourcing. The most distinct features of different chromosomes are the length of chromosomes and the centromere position. To preserve this distinguishing feature, in accordance with the present disclosure, normalizing lengths of the chromosomes is performed, at step 206b, using the centromere position and lengths associated thereof. The chromosome centromere is the thinnest part of the chromosome. For straight chromosomes, the centromere is located by finding out the row number where the sum of row pixels is the lowest, i.e., it has the least number of white pixels or width. In case of curved chromosomes, the bending center is the centromere position. The examiner interprets that the prior art is capable of determine the size and shape of the chromosome.).
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the claimed invention as taught by Zhang and Khan with Sharma determine the size and shape of a chromosome. One skilled in the art would have been motivated to modify Zhang and Khan in this manner in order to improve classification using a deep convolutional network (CNN). (Sharma, Abstract)
Regarding Claim 5, the combination of Zhang, Sharma and Khan teaches the limitations of claim 1, where Zhang further teaches the chromosome abnormality detecting model of claim 1, wherein the chromosome abnormality comprises an abnormal number of chromosomes, a chromosome structural abnormality or a chromosome mosaicism. (¶ [0009] The kernel-based learning machines may be trained to recognize abnormalities including deletions (missing a piece of the chromosomes), additions, amplifications or duplications (increase in a segment, duplication or multiple copies of a segment), translocations (transposition of a segment of one chromosome to another) and abnormalities in the number of chromosomes (adding or deleting a whole chromosome or a part of it)).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al US PG-Pub (2014/0016843 A1) in view of Sharma et al US PG-Pub (2019/0026604 A1) in view of Khan US PG-Pub (US 20190347557 A1) and in further view of Madani et al US PG-Pub (2019/0197358 A1)
Regarding Claim 2, the combination of Zhang, Sharma and Khan teaches the chromosome abnormality detecting model of claim 1, they do not teach wherein the unsupervised learning classifier is a Generative Adversarial Network (GAN).
Madani teaches wherein the unsupervised learning classifier is a Generative Adversarial Network (GAN) (¶0006], The method comprises training the GAN based on labeled image data, unlabeled image data, and generated image data generated by a generator of the GAN. The GAN comprises a loss function that comprises error components for each of the labeled image data, unlabeled image data, and generated image data which is used to train the GAN. The method further comprises identifying the new data source for which the trained GAN is to be adapted, and adapting the trained GAN for the new data source. Moreover, the method comprises classifying image data in the new data source by applying the adapted GAN to the data in the new data source. Adapting the trained GAN comprises obtaining a minimized set of labeled images and utilizing the minimized set of images to perform the adapting of the trained GAN.).
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the claimed invention as taught by Zhang, Sharma and Khan to incorporate a Generative Adversarial Network (GAN) as the unsupervised classifier. One skilled in the art would have been motivated to modify Zhang, Sharma and Khan in this manner in order to improve abnormality classification (Madani, ¶[0026])
Claims 6, 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al US PG-Pub (2014/0016843 A1) in view of Sharma et al US PG-Pub (2019/0026604 A1) in view of Khan et al. US PG-Pub (US 20190347557 A1) and further in view of Gao et al. US PG-Pub (US 20190106738 A1).
Regarding Claim 6, the combination of Zhang, Sharma and Khan teaches the limitations of claim 1, where Zhang further teaches a method for detecting chromosome abnormality, comprising: providing the chromosome abnormality detecting model of claim 1 (Fig 1. illustrate the process flow and components of the inventive method and system for computer-assisted karyotyping) 
providing a target metaphase chromosomes image of a subject (Fig. 2. [0031], Slides are scanned using a microscope 202 which may have a built in or separate camera for generating a digital image of the metaphase chromosomes); 
arranging 23 pairs of chromosomes of the target metaphase chromosomes image by the unsupervised learning classifier to obtain a target chromosome karyotype image ([0007]-[0009], “… a system and method are provided for pre-processing digitized metaphase images to extract and straighten individual chromosome images, arrange the images into a standard karyotype, to profile the banding patterns and to extract relevant features. After pre-processing, the data is processed using a trained kernel-based learning machine to classify the images according to length, centromere location, banding pattern (intensity and location of bands) to classify normal versus abnormal chromosomes. The classifier may also be used to evaluate the similarities among multiple metaphases in a longitudinal manner.” The classifier module will group the chromosomes into pairs and should have a total of 23 pairs if normal and anything more or less then it is abnormal and output the karyotype image.);  
and 26using the chromosome abnormality detecting model to analyze the target chromosome karyotype image to determine whether the subject has a chromosome abnormality (Fig. 2, [¶0012], a classifier module (212), wherein the image processing module comprises: a segmenting function adapted for segmenting the digitized image for extracting individual chromosome images; a bend correcting function adapted to straightening images of chromosomes that are bent or curved; a feature selection function adapted for distinguishing between chromosome bands; wherein the classifier module generates a classification of the image as normal or abnormal and generates an output therefrom.).
	However they do not explicitly teach where the target chromosomes of the subject being a haploid or a polyploid.
	Gao teaches where the target chromosomes of the subject being a haploid or a polyploid. (¶[0175] In certain embodiments, the methods of the present application can be used to identify haploid structures or haploid genotypes in homologous chromosomes. Haploid genotype refers to the combination of alleles at multiple loci that are co-inherited on chromosome of the same haplotype).
	It would have been obvious at the time of filing to one of ordinary skill in the art to add the teaching of Gao to Zhang, Sharma and Khan in order to determine if the chromosome of the subject could have a haploid or polyploid structure. One skilled in the art would have been motivated to modify Zhang, Sharma and Khan in this manner in order to improve genome coverage (Gao, ¶[0011]).
Regarding Claim 7, the combination of Zhang, Sharma, Khan and Gao teaches the limitations of claim 6, where Zhang further teaches wherein the chromosome abnormality further comprises a chromosome structural abnormality or a chromosome mosaicism. (¶ [0009] “The kernel-based learning machines may be trained to recognize abnormalities including deletions (missing a piece of the chromosomes), additions, amplifications or duplications (increase in a segment, duplication or multiple copies of a segment), translocations (transposition of a segment of one chromosome to another) and abnormalities in the number of chromosomes (adding or deleting a whole chromosome or a part of it.” The classifier is trained such that it can recognize structure abnormality of the chromosome.).
Regarding Claim 9 the combination of Zhang, Sharma, Khan and Gao teaches the limitations of claim 7, where Zhang further teaches the method for detecting chromosome abnormality of claim 7, wherein the chromosome structural abnormality comprises target chromosomes of the subject being a chromosome deletion, a ring chromosome, a chromosome translocation, a chromosome inversion or a chromosome duplication. (¶ [0009] The kernel-based learning machines may be trained to recognize abnormalities including deletions (missing a piece of the chromosomes), additions, amplifications or duplications (increase in a segment, duplication or multiple copies of a segment), translocations (transposition of a segment of one chromosome to another) and abnormalities in the number of chromosomes (adding or deleting a whole chromosome or a part of it. It is taught that the classifier is trained to detect if a chromosome was a subject to chromosome deletion, translocation and duplication).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAN D HOANG whose telephone number is (571)272-4344.  The examiner can normally be reached on Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire X. Wang can be reached on (571) 270-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HAN HOANG/Examiner, Art Unit 2663          
/CLAIRE X WANG/Supervisory Patent Examiner, Art Unit 2663